Exhibit 10.30
SIXTH AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)
     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective January 14, 2004 (the “Plan”); and
     WHEREAS, the Company reserved the right to amend the Plan at any time; and
     WHEREAS, the Plan has been amended by the “First Amendment” dated
October 22, 2004, the “Second Amendment” dated December 8, 2004, the “Third
Amendment” dated February 25, 2005, the “Fourth Amendment” dated December 20,
2006 and the Fifth Amendment dated December 19, 2007; and
     WHEREAS, the Company now desires to amend the Plan to credit service for
certain former employees of OPI and to comply with Final Code Section 415
Regulations;
     NOW, THEREFORE, the Plan shall be and hereby is amended as follows:
1. Effective as of April 1, 2008 item D.1. of the Plan’s Adoption Agreement
shall be amended to provide that service with OPI with respect to certain
employees as listed on Exhibit A, as attached hereto, will be recognized for
eligibility and vesting purposes.
2. The attached Addendum H shall be added to the Plan for the purpose of
complying with the requirements of the Final Code Section 415 Regulations.
3. Except as amended herein, the Plan is hereby specifically ratified and
affirmed.
     IN WITNESS WHEREOF, the Company has executed this Sixth Amendment this
2 day of May, 2008.
SERVICE CORPORATION INTERNATIONAL

              By:   /s/ Jane D. Jones               Title:   Vice President
Human Resources               Printed Name:   Jane D. Jones    
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Corina Slott
Naren Patel
Michael Lambright
Chris Pryor
Henry Higareda
Ken Mathew
Rosemary Amatong
John Messenger
Kim Kellogg
James Lierman
Steve Webb
Steve Bixler
Anu Shah
Chirag Patel
Adrian Robles
Darren Felcman
Joseph Cherian
Chan Chang
Celestine Khuong
Daphne Chan
Colin Ramsey
Jasminka Blews
Rory Green
Cristina Esquivel
Fatima Skalski
Chris Hartman
Hector Lewis
Betty Davis
Charles Reynolds
Mara Stephenson
Lucille Bean
Dawn Jackson-Pinson
Jody Lewis
Valeria Rose

 



--------------------------------------------------------------------------------



 



ADDENDUM H
FINAL CODE SECTION 415 REGULATIONS
ARTICLE I. 415 COMPENSATION

1.1   Effective date. The provisions of this Addendum H shall apply to
limitation years beginning on and after July 1, 2007.

1.2   415 Compensation paid after severance from employment. 415 Compensation
shall be adjusted for the following types of compensation paid after a
Participant’s severance from employment with the Employer maintaining the Plan
(or any other entity that is treated as the Employer pursuant to Code
Section 414(b), (c), (m) or (o)). However, amounts described in subsections
(a) and (b) below may only be included in 415 Compensation to the extent such
amounts are paid by the later of 2 1/2 months after severance from employment or
by the end of the limitation year that includes the date of such severance from
employment. Any other payment of compensation paid after severance of employment
that is not described in the following types of compensation is not considered
415 Compensation within the meaning of Code Section 415(c)(3), even if payment
is made within the time period specified above.

  (a)   Regular pay. 415 Compensation shall include regular pay after severance
of employment if:

(1) The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and
(2) The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
Employer.

  (b)   Leave cash outs and deferred compensation. Leave cashouts shall be
included in 415 Compensation if those amounts would have been included in the
definition of 415 Compensation if they were paid prior to the Participant’s
severance from employment, and the amounts are payment for unused accrued bona
fide sick, vacation, or other leave, but only if the Participant would have been
able to use the leave if employment had continued. In addition, deferred
compensation shall be included in 415 Compensation if the compensation would
have been included in the definition of 415 Compensation if it had been paid
prior to the Participant’s severance from employment, and the compensation is
received pursuant to a nonqualified unfunded deferred compensation plan, but
only if the payment would have been paid at the same time if the Participant had
continued in employment with the Employer and only to the extent that the
payment is includible in the Participant’s gross income.

 



--------------------------------------------------------------------------------



 



  (c)   Salary continuation payments for military service Participants. 415
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code Section 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.     (d)   Salary continuation payments for disabled
Participants. 415 Compensation does not include compensation paid to a
Participant who is permanently and totally disabled (as defined in Code
Section 22(e)(3)).

1.3   Administrative delay (“the first few weeks”) rule. 415 Compensation for a
limitation year shall not include amounts earned but not paid during the
limitation year solely because of the timing of pay periods and pay dates.

1.4   Inclusion of certain nonqualified deferred compensation amounts. 415
Compensation shall include amounts that are includible in the gross income of a
Participant under the rules of Code Section 409A or Code Section 457(f)(1)(A) or
because the amounts are constructively received by the Participant.

1.5   Code Section 401(a)(17) limit. 415 Compensation shall not include
compensation in excess of the applicable limit under Code Section 401(a)(17).

1.6   Definition of annual additions to exclude restorative payments. The Plan’s
definition of “Annual Additions” is modified as follows:

  (a)   Restorative payments. “Annual Additions” for purposes of Code
Section 415 shall not include restorative payments. A restorative payment is a
payment made to restore losses to a Plan resulting from actions by a fiduciary
for which there is reasonable risk of liability for breach of a fiduciary duty
under ERISA or under other applicable federal or state law, where Participants
who are similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the Plan’s losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a Plan made pursuant
to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered “Annual Additions.”

 



--------------------------------------------------------------------------------



 



  (b)   Other Amounts. “Annual Additions” for purposes of Code Section 415 shall
not include: (1) The direct transfer of a benefit or employee contributions from
a qualified plan to this Plan; (2) Rollover contributions (as described in Code
Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and
457(e)(16)); (3) Repayments of loans made to a Participant from the Plan; and
(4) Repayments of amounts described in Code Section 411(a)(7)(B) (in accordance
with Code Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code Section 414(d)) as
described in Code Section 415(k)(3), as well as Employer restorations of
benefits that are required pursuant to such repayments.     (c)   Date of
tax-exempt Employer contributions. Notwithstanding anything in the Plan to the
contrary, in the case of an Employer that is exempt from federal income tax
(including a governmental employer), Employer contributions are treated as
credited to a Participant’s account for a particular limitation year only if the
contributions are actually made to the Plan no later than the 15th day of the
tenth calendar month following the end of the calendar year or fiscal year (as
applicable, depending on the basis on which the employer keeps its books) with
or within which the particular limitation year ends.

1.7   Change of limitation year. The limitation year may only be changed by a
Plan amendment. Furthermore, if the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.

1.8   Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code Section 415) are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final Section 415 regulations.

1.9   Aggregation and Disaggregation of Plans.

  (a)   For purposes of applying the limitations of Code Section 415, all
defined contribution plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a “predecessor employer”) under
which the Participant receives annual additions are treated as one defined
contribution plan. The “Employer” means the Employer that adopts this Plan and
all members of a controlled group or an affiliated service group that includes
the Employer (within the meaning of Code Section 414(b), (c), (m) or (o)),
except that for purposes of this Section, the determination shall be made by
applying Code Section 415(h), and shall take into account tax-exempt
organizations under Regulation Section 1.414(c)-5, as modified by
Regulation Section 1.415(a)-l(f)(1). For purposes of this Section:

 



--------------------------------------------------------------------------------



 



(1) A former Employer is a “predecessor employer” with respect to a Participant
in a plan maintained by an Employer if the Employer maintains a plan under which
the Participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in
Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
employer constituted a single employer under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Regulation Section 1.415(a)-l(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship.
(2) With respect to an Employer of a Participant, a former entity that antedates
the Employer is a “predecessor employer” with respect to the Participant if,
under the facts and circumstances, the employer constitutes a continuation of
all or a portion of the trade or business of the former entity.

  (b)   Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code Section 415, a “formerly affiliated plan”
of an employer is taken into account for purposes of applying the Code
Section 415 limitations to the employer, but the formerly affiliated plan is
treated as if it had terminated immediately prior to the “cessation of
affiliation.” For purposes of this paragraph, a “formerly affiliated plan” of an
employer is a plan that, immediately prior to the cessation of affiliation, was
actually maintained by one or more of the entities that constitute the employer
(as determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary
outside a controlled group), or that causes a plan to not actually be maintained
by any of the entities that constitute the employer under the employer
affiliation rules of Regulation Section 1.415(a)- 1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).     (c)   Midyear
Aggregation. Two or more defined contribution plans that are not required to be
aggregated pursuant to Code Section 415(f) and the Regulations thereunder as of
the first day of a limitation year do not fail to satisfy the requirements of
Code Section 415 with respect to a Participant for the limitation year merely
because they are aggregated later in that limitation year, provided that no
annual additions are credited to the Participant’s account after the date on
which the plans are required to be aggregated.

 



--------------------------------------------------------------------------------



 



ARTICLE II. PLAN COMPENSATION

2.1   Compensation limit. Notwithstanding Amendment Section 2.2, if the Plan is
a 401(k) plan, then Participants may not make elective deferrals with respect to
amounts that are not 415 Compensation. However, for this purpose, 415
Compensation is not limited to the annual compensation limit of Code
Section 401(a)(17).

2.2   Compensation paid after severance from employment. Compensation for
purposes of allocations (hereinafter referred to as Plan Compensation) shall be
adjusted in the same manner as 415 Compensation pursuant to Article I of this
Amendment, except in applying Article I, the term “limitation year” shall be
replaced with the term “plan year” and the term “415 Compensation” shall be
replaced with the term “Plan Compensation.”

 